United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 11, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60695
                          Summary Calendar


BEKIN NOKSHIQI,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        (BIA No. A79 046 459)
                         --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Albanian national Bekin Nokshiqi petitions for review of the

Board of Immigration Appeals’(BIA’s) summary affirmance of the

denial of his requests for asylum, withholding of removal, and

relief under the Convention Against Torture.      In light of the

summary affirmance, we review the immigration judge’s decision.

See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).

     The immigration judge’s finding that neither Nokshiqi’s nor

his uncle’s testimony was credible with regard to a perceived

danger in Albania to Nokshiqi and, ultimately, that Nokshiqi had

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
failed to meet his burden of establishing eligibility for asylum is

supported by substantial evidence.   See Lopez De Jesus v. INS, 312

F.3d 155, 161 (5th Cir. 2002); Lopez-Gomez v. Ashcroft, 263 F.3d

442, 444 (5th Cir. 2001).

     As Nokshiqi did not make the showing required to establish

eligibility for asylum, he cannot meet the more stringent standard

necessary to establish eligibility for withholding of removal. See

Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).       Nokshiqi

failed to present his request for relief under the Convention

Against Torture to the BIA.    Given his failure to exhaust this

issue, this court is without jurisdiction to entertain it.     See

Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).

PETITION DENIED.




                                2